EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2022 and 7/11/2022 are being considered by the examiner.

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a method comprising:
“individually controlling heat applied by said active thermal interposer device of each zone of said plurality of zones” in combination with the other limitations of the Claim.
Claims 2-6 are allowed as depending on Claim 1.
Claim 7 is allowed on the same grounds as Claim 1.
Claims 8-12 are allowed as depending on Claim 1.
Claim 13 is allowed on the same grounds as Claim 1.
Claims 14-20 are allowed as depending on Claim 1.
Claim 21 is allowed on the same grounds as Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        07/15/2022
/LEE E RODAK/Primary Examiner, Art Unit 2868